Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “3-input majority gate, at least three signals; applying linear summation to the at least three signals, and generating a first summed output in response to applying the linear summation; receiving, by a third circuitry of the 5-input majority gate, at least five signals including the at least three signals and two inverted first outputs; applying linear summation to the at least five signals to generate a second summed output” as required by claim 1; “forming a first multi-input majority logic gate comprising three first non- ferroelectric capacitors to receive three signals, and a first ferroelectric (FE) capacitor to store a majority function of the three signals; coupling the second multi-input majority gate to the inverter, wherein the second multi-input majority logic gate comprises second five non-FE capacitors” as required by claim 9; and “a first circuitry of a 3-input majority gate, at least three signals; means for applying linear summation to the at least three signals to generate a first summed output; a 5-input majority gate to the inverting logic gate; means for receiving, by a third circuitry of the 5-input majority gate, at least five signals including the at least three signals and two inverted first outputs; means for applying linear summation to the at least five signals to generate a second summed output” as required by claim 15. Claims 2 thru 8 are allowed based upon their dependency to claim 1, claims 10 thru 14 are allowed based upon their dependency to claim 9, and claims 16 thru 20 are allowed based upon their dependency to claim 15.

Claims 1-20 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844